Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
This is in response to applicant’s amendment/response filed on 08/19/2022, which has been entered and made of record.  Claims 1, 15-18 have been amended.  No claim has been cancelled.  Claim 20 has been added. Claims 1-4, 7-20 are pending in the application. 

Response to Arguments
Applicant's arguments filed on 08/19/2022 have been fully considered but they are not persuasive. 
Applicant submits “Oberhauser game mechanics are merely added to the visualization of software code structure so that players can familiarize themselves with source code dependency structures. That is, in Oberhauser: (1) a game controlled by the software code is not displayed durin the output of the game DepEnd; (2) such indicating of the program code structure is not performed during display of a game controlled by the program code structure; and (3) a play back of a game after the drag- and-drop of the connector is not output on a display.” (Remarks, Page 15)
The examiner disagrees with Applicant’s premises and conclusion. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Corda discloses “
It is also possible to nest components and structures. Thus it is possible to build an algorithmic structure to represent a system at any level of detail or specificity. This ranges from the most rudimentary design to a fully implemented, executable system. In this way the environment supports the concept of top-down design and step-wise refinement.
Once the programmer is satisfied that the program as constructed is complete, compilation provides visual and/or audio clues as to the nature and location of compiler errors. Once compiled, execution of the program sets the structure into motion and causes data flow to begin. Movement of data through an assembled structure characterizes the structure's logical flow of control. Moreover, as the structure is set in motion, the environment ceases to be merely an editor and becomes a virtual reality debugger since the flow of data through the algorithmic components of the structure is displayed to the programmer in a visual format. Semantic error detection is enhanced through observation of the flow of data and the motion of the structure itself.
In this way, the virtual programming environment of the present invention supports verification and validation. Run-time error messages in the form of sight and sound alerts are provided, with the offending component highlighted in some way. As for identification of more subtle logic errors, selection of different observation perspectives is also possible. These include different perspectives relative to the system's top-down structure. That is, the environment that surrounds the user variously represents an entire system, or a single thread of execution therein, or a sub-structure such as a module or the body of a loop. The user is able to maneuver around in this environment, changing position and perspective instantaneously if desired, as well as manipulating individual objects or entire structures. Motion is made to go forward or backward at fast or slow speed, or can be made to stop altogether once the system achieves a certain state.
It is also possible to examine data structures and their contents. The development environment described above can arguably be regarded as the ultimate object-oriented programming environment, inasmuch as the program components literally have the physical properties of objects in the real world.” (Corda, Col 4, lines 24-65).
It is obvious in view of Oberhauser to gamify the program. Thus, the combination can teach (1) a game controlled by the software code is displayed during the output of the game (Oberhauser suggests a game controlled by the software code. Corda suggests a program code is displayed during the program execution.) (2) such indicating of the program code structure is performed during display of a game controlled by the program code structure (Corda suggests the program code along its structure is set in motion.) and (3) a play back of a game after the drag- and-drop of the connector is not output on a display (Corda suggests virtual reality debugger and Semantic error detection is enhanced through observation of the flow of data and the motion of the structure itself. Further Corda suggests the user is able to maneuver around in this environment, changing position and perspective instantaneously if desired, as well as manipulating individual objects or entire structures.).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Corda et al. (US Patent 5, 758, 122) in view of Voorhees et al. (US Pub 2017/0109933 A1) and Oberhauser R, Lecon C. (Gamified Virtual Reality for Program Code Structure Comprehension. International Journal of Virtual Reality. 2017 Jul 1;17(2).)

As to claim 1, Corda discloses an information processing apparatus (Corda, Col 1, lines 5-10) comprising: an output unit configured to output, during display of a (Corda, Fig.1, Fig. 2B, Fig. 7-8, Col 4, lines 9-24, “two sequential algorithmic components 23 and 25 are illustrated in an assembled state. Data objects enter the sequence through an ingress surface 27 of first algorithmic component 23, and exit the sequence through egress surface 29 of second algorithmic component 25. The components must be assembled such that an egress surface of first algorithmic component 23 is directly above the ingress surface of second algorithmic component 25. Arrows indicating direction of flow are depicted as reference numerals 28a and 28b. Syntax rules are enforced by having the two components behave like magnets.”); and 
a controller configured to instruct, according to a predetermined operation, the computer to perform a change in the computer program, the predetermined operation being performed by a user with respect to the three-dimensional object (Corda, Col 1, lines 65-67, “provide a virtual programming system that allows a user to define how data objects within the system interact with each other.” Col 4, lines 54-59, “The user is able to maneuver around in this environment, changing position and perspective instantaneously if desired, as well as manipulating individual objects or entire structures. Motion is made to go forward or backward at fast or slow speed, or can be made to stop altogether once the system achieves a certain state.”),
Instruct the computer to start to run the computer program, and analyze running data of the computer program to generate analysis data, the running data being received from the computer (Corda, Col 5, lines 2-26, “Disk 35, which represents a variable, is able to be opened and have its contents changed during execution (as indicated in FIG. 3).”. Corda, abstract, “the compiling step is performed while providing visual and audio clues to a user in response to a determined compiler error; the clues indicate the location and nature of the detected compiler error. Additionally, the executing step permits the flow of data objects and the interaction among the data objects to be visually displayed to the user.”) and 
control the output unit such that the computer program is displayed on only a first face of the three-dimensional object (Corda, figure 3, figure 9-11 shows the computer program is displayed on only a first face of the three-dimensional object. 

    PNG
    media_image1.png
    346
    403
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    281
    307
    media_image2.png
    Greyscale


, and 
the running data or the analysis data is displayed on only a second face of the three- dimensional object, the second face being different from the first face (Corda also shows the running data (Fig. 3, item 39, number 1) is displayed on only a second face of the three dimensional object. 

    PNG
    media_image3.png
    246
    432
    media_image3.png
    Greyscale

Col 5, lines 2-226, “Determination of a variable's value at any time during execution is simply a matter of examining the contents of its disk. An identifier's numeric type (integer, real, boolean etc.), is specified by the color of the disk. Furthermore, constants are translucent and variables are transparent.”. Also Fig. 10, Co 8, lines 43-64, the pointer 100 is displayed on a different face of the 3D object while the program code is displayed on surface of 102.);
and control the output unit such that playback of the (Corda, Col 4, lines 24-65. Corda suggests virtual reality debugger and Semantic error detection is enhanced through observation of the flow of data and the motion of the structure itself. Further Corda suggests the user is able to maneuver around in this environment, changing position and perspective instantaneously if desired, as well as manipulating individual objects or entire structures.);
wherein the output unit and the controller are each implemented via at least one processor (Corda, background, programming system).
In addition, Voorhees also discloses control the output unit such that the computer program is displayed on only a first face of the three-dimensional object, and the running data or the analysis data is displayed on only a second face of the three- dimensional object, the second face being different from the first face (Voorhees, Fig. 7I, ¶0028, “Graphical representations of code have the advantage of providing visual information about how code works by using color, size, shape, texture, and animation in conjunction with language to convey meaning. Furthermore, when graphical representations are viewed in environments that are more able to display 3D graphics such as virtual reality and augmented reality, this visual information is enriched. Such environments are far less spatially constrained than traditional 2D displays and can also better facilitate the collaboration of different users.” ¶0072, “the rendered view of the graphical representation of the code enters execution visualization mode from code exploration mode (e.g., mode change visually indicated with 3D environment background color change) and flow of execution through rendered objects is visually indicated through animation of changes in the colors, highlights, positional movements, sizes and/or hierarchical level expansions/collapses of the rendered nodes and connections/edges.” In Fig. 7I, the code is on the right face 
    PNG
    media_image4.png
    424
    672
    media_image4.png
    Greyscale
, and the data representation is on the left face. 
    PNG
    media_image5.png
    324
    591
    media_image5.png
    Greyscale
.

Corda and Voorhees are considered to be analogous art because all pertain to visualize an execution of the computer code. It would have been obvious before the effective filing date of the claimed invention to have modified Corda with the features of “control the output unit such that the computer program is displayed on only a first face of the three-dimensional object, and the running data or the analysis data is displayed on only a second face of the three- dimensional object, the second face being different from the first face” as taught by Voorhees. The suggestion/motivation would have been because when graphical representations are viewed in environments that are more able to display 3D graphics such as virtual reality and augmented reality, this visual information is enriched. Such environments are far less spatially constrained than traditional 2D displays and can also better facilitate the collaboration of different users (Voorhees, ¶0028).
Corda does not explicitly disclose to “control a game play in a three-dimensional virtual reality space”.
However, it is obvious to one of ordinary skill in the art to control a game play in a three-dimensional virtual reality space.
Oberhauser teaches “control a game play in a three-dimensional virtual reality space” (Oberhauser, abstract, “the application of gamification has the potential to provide an additional focus and motivational factor towards comprehending program structures” Fig. 3-10. Page 82, first col.)
Corda, Voorhees and Oberhauser are considered to be analogous art because all pertain to visualize an execution of the computer code. It would have been obvious before the effective filing date of the claimed invention to have modified Corda with the features of “control a game play in a three-dimensional virtual reality space” as taught by Oberhauser. The suggestion/motivation would have been because the application of gamification has the potential to provide an additional focus and motivational factor towards comprehending program structures (Oberhauser, abstract).

As to claim 2, claim 1 is incorporated and the combination of Corda, Voorhees and Oberhauser discloses the controller is further configured to control the output unit to output, together with the data indicating the three-dimensional object, data indicating an operation method for changing the computer program (Corda, Col 4, lines 54-59, “The user is able to maneuver around in this environment, changing position and perspective instantaneously if desired, as well as manipulating individual objects or entire structures.” Col 11, lines 5-40, lines 40-66, “consider the sorting construct shown in FIG. 15. In this system, each data object d.sub.N has associated with it a pseudo-charge class attribute d.sub.n.alpha., the value of which is a fully specified function of that data object's set of parameters. It is important to note that d.sub.n.alpha. can be considered analogous to the "sorting key" used in conventional sorting algorithms. A second pseudo-charge class attribute d.sub.n.beta. (a constant) is also assigned to each data element. When the system of data objects enclosed by the boundary surface S is subjected to two pseudo-fields A.sub..alpha. and A.sub..beta. (sourced from the interface surfaces I.sub..alpha. and I.sub..beta.) each data object will interact with the two fields in such a way as to produce a resultant pseudo-force F.sub.n (comprised of the vector sum of the [A.sub..alpha.. d.sub.n.alpha. ] and [A.sub..beta.. d.sub.n.beta. ] interactions). This resultant force F.sub.n will induce a velocity V.sub.n, resulting in a shift of the data object's position within the cylindrical boundary surface S. The net result of all this will be that data objects will, in essence, sort themselves by "floating" to an equilibrium position (.vertline.F.sub.n .vertline.=0) within the cylindrical boundary surface. The final result is a spatial ordering of data elements with respect to their associated sorting keys. There are, of course, other object attributes relating to damping factors and pseudo-mass which would also be used to smoothly effectuate this process. However, their use and effect are straightforward to those skilled in the art, and their inclusion here may serve only to cloud the key concepts of the present invention.”).

As to claim 3, claim 1 is incorporated and the combination of Corda, Voorhees and Oberhauser discloses the controller is further configured to control the output unit to output the data indicating the three-dimensional object in a three-dimensional space that is a space in which an operation is performed by the user (Corda, Fig.1, Fig. 2B, Fig. 7-8, Col 4, lines 9-24, “two sequential algorithmic components 23 and 25 are illustrated in an assembled state. Data objects enter the sequence through an ingress surface 27 of first algorithmic component 23, and exit the sequence through egress surface 29 of second algorithmic component 25. The components must be assembled such that an egress surface of first algorithmic component 23 is directly above the ingress surface of second algorithmic component 25. Arrows indicating direction of flow are depicted as reference numerals 28a and 28b. Syntax rules are enforced by having the two components behave like magnets.”).

As to claim 4, claim 1 is incorporated and the combination of Corda, Voorhees and Oberhauser discloses the controller is further configured to recognize a predetermined gesture of the user as the operation, and give, according to the gesture, an instruction to perform the change (Corda, Col 3, lines 65-67, “it is possible to make them appear or disappear as needed, through either hand gestures interpreted by a data glove or voice commands.”)

As to claim 7, claim 5 is incorporated and the combination of Corda, Voorhees and Oberhauser discloses the three-dimensional object has a structure including at least one rectangular parallelepiped stacked in a predetermined direction (Corda, Fig. 2B, Fig. 6, Fig. 7), and the controller is further configured to control the output unit such that the computer program is displayed on one of two faces from among faces of the rectangular parallelepiped, and the running data or the analysis data is displayed on one of four lateral faces from among the faces of the rectangular parallelepiped, the two faces being orthogonal to the predetermined direction, the four lateral faces being parallel to the predetermined direction (Corda, Fig. 2B, Fig. 3-4, Col 5, lines 2-41 Fig. 6, Fig. 7).

As to claim 8, claim 7 is incorporated and the combination of Corda, Voorhees and Oberhauser discloses the stacked rectangular parallelepiped corresponds to a single loop process of the computer program (Corda, Col 7, lines 16, “these structures are also used to represent the body of a loop”), and the controller is further configured to control the output unit such that data indicating an execution time for the single loop process is displayed on the one of four lateral faces as the running data or the analysis data (Corda, Fig. 6-7).

As to claim 9, claim 2 is incorporated and the combination of Corda, Voorhees and Oberhauser discloses the controller is further configured to determine whether a change process performed with respect to the computer program is possible, the controller performing the determination with respect to a plurality of the change processes different from one another, and the controller controls the output unit to output, as the operation method, data indicating an operation method for the change process determined to be possible (Corda, Fig. 10-16, Col 3, lines 12-30, “Labels and/or color coding signify the nature of a surface (i.e. either ingress or egress), and changes in a surface's transparency denotes changes in its permeability, or its ability to allow data to pass through it. Thus, opaque surfaces are impermeable. Translucent ones are only semi-permeable, allowing penetration of certain types of data but not others. Transparent ones are unconditionally permeable. No more than one egress path at a time is permeable, thus insuring that the component has but a single entry and a single exit.”).

As to claim 10, claim 9 is incorporated and the combination of Corda, Voorhees and Oberhauser discloses the controller is further configured to give, according to an operation of the user, an instruction to perform the change in the computer program, the operation of the user corresponding to the operation method for the change process determined to be possible, and control the output unit such that the three-dimensional object is deformed to be displayed according to a result of the change (Corda, Fig. 10-16, Col 3, lines 12-30, “Labels and/or color coding signify the nature of a surface (i.e. either ingress or egress), and changes in a surface's transparency denotes changes in its permeability, or its ability to allow data to pass through it. Thus, opaque surfaces are impermeable. Translucent ones are only semi-permeable, allowing penetration of certain types of data but not others. Transparent ones are unconditionally permeable. No more than one egress path at a time is permeable, thus insuring that the component has but a single entry and a single exit.” Fig. 3, Col 5, 10-25, “Disk 35, which represents a variable, is able to be opened and have its contents changed during execution (as indicated in FIG. 3). Disk 30, however, which represents a constant is not able to be opened, and therefore maintains its constant value.” Col 6, lines 23-25, “Upon entering the assignment through its ingress surface, the data structure in question opens, and has its contents visibly changed as a result of the assignment.” Col 10, lines 23-25, “a user is easily able to modify an object's attributes and immediately observe how such changes would affect the operation of the entire system.”).

As to claim 11, claim 10 is incorporated and the combination of Corda, Voorhees and Oberhauser discloses the change process is one of splitting, parallelization, unrolling, vectorization, or reordering of the computer program (Corda, Fig. 7, Fig. 13, Fig. 15, Col 11, lines 41-65, “When the system of data objects enclosed by the boundary surface S is subjected to two pseudo-fields A.sub..alpha. and A.sub..beta. (sourced from the interface surfaces I.sub..alpha. and I.sub..beta.) each data object will interact with the two fields in such a way as to produce a resultant pseudo-force F.sub.n (comprised of the vector sum of the [A.sub..alpha.. d.sub.n.alpha. ] and [A.sub..beta.. d.sub.n.beta. ] interactions). This resultant force F.sub.n will induce a velocity V.sub.n, resulting in a shift of the data object's position within the cylindrical boundary surface S. The net result of all this will be that data objects will, in essence, sort themselves by "floating" to an equilibrium position (.vertline.F.sub.n .vertline.=0) within the cylindrical boundary surface. The final result is a spatial ordering of data elements with respect to their associated sorting keys.”)

As to claim 12, claim 1 is incorporated and the combination of Corda, Voorhees and Oberhauser discloses the three-dimensional object is in a form of a book (Corda, Fig.2B and Fig. 7, Two cubes stack together could be a form of a book.), and the controller is further configured to control the output unit to output an image of a bookshelf in which a plurality of the three-dimensional objects is arranged in a three- dimensional space such that the second face corresponds to a backbone of the book (Corda, Fig.2B and Fig. 7. The vertical display areas could be the backbone.)

As to claim 13, claim 12 is incorporated and the combination of Corda, Voorhees and Oberhauser discloses when the controller detects a user's operation of selecting one of the plurality of the three-dimensional objects arranged in the bookshelf, the controller is further configured to set, to be a target of the change, the computer program displayed on the first face of the selected three- dimensional object (Corda, Col 4, lines 54-59, “The user is able to maneuver around in this environment, changing position and perspective instantaneously if desired, as well as manipulating individual objects or entire structures.” Col 5, lines 16-41, Col 6, lines 23-25, “Upon entering the assignment through its ingress surface, the data structure in question opens, and has its contents visibly changed as a result of the assignment.” Col 10, lines 23-25, “a user is easily able to modify an object's attributes and immediately observe how such changes would affect the operation of the entire system.”).

As to claim 15, the combination of Corda, Voorhees and Oberhauser discloses an information processing system comprising: a computer that includes a storage configured to store therein a computer program, and a first controller configured to change the computer program; and an information processing apparatus that includes an output unit configured to output, during display of a game play controlled by the computer program, data indicating a predetermined three-dimensional object having a face on which at least a portion of the computer program to control the game play in a three-dimensional virtual reality space that runs on a computer is displayed, and a second controller configured to instruct, according to a predetermined operation, the computer to perform a change in the computer program, the predetermined operation being performed by a user with respect to the three-dimensional object, instruct the computer to start to run the computer program, and analyze running data of the computer program to generate analysis data, the running data being received from the computer, control the output unit such that the computer program is displayed on only a first face of the three- dimensional object, and the running data or the analysis data is displayed on only a second face of the three-dimensional object, the second face being different from the first face, and control the output unit such that playback of the game play is displayed after the change in the computer program, wherein the storage, the first controller, the output unit, and the second controller are each implemented via at least one processor (See claim 1 for detailed analysis.).

As to claim 16, the combination of Corda, Voorhees and Oberhauser discloses an information processing method comprising: outputting, during display of a game play controlled by a computer program, data indicating a predetermined three-dimensional object having a face on which at least a portion of  the computer program to control the game play in a three- dimensional virtual reality space that runs on a computer is displayed; instructing, according to a predetermined operation, the computer to perform a change in the computer program, the predetermined operation being performed by a user with respect to the three-dimensional object; instructing the computer to start to run the computer program, and analyzing running data of the computer program to generate analysis data, the running data being received from the computer; controlling the outputting of the data such that the computer program is displayed on only a first face of the three-dimensional object, and the running data or the analysis data is displayed on only a second face of the three-dimensional object, the second face being different from the first face; and controlling the output of the data such that playback of the game play is displayed after the change in the computer program (See claim 1 for detailed analysis.).

As to claim 17, the combination of Corda, Voorhees and Oberhauser discloses A non-transitory computer-readable medium having embodied thereon a program, which when executed by a computer, causes the computer to execute a computer program production method, the method comprising: outputting, during display of a game play controlled by a computer program, data indicating a predetermined three-dimensional object having a face on which at least a portion of the computer program to control the game play in a three- dimensional virtual reality space that runs on a computer is displayed; instructing, according to a predetermined operation, the computer to perform a change in the computer program, the predetermined operation being performed by a user with respect to the three-dimensional object; instructing the computer to start to run the computer program, and analyzing running data of the computer program to generate analysis data, the running data being received from the computer; controlling the outputting of the data such that the computer program is displayed on only a first face of the three-dimensional object, and the running data or the analysis data is displayed on only a second face of the three-dimensional object, the second face being different from the first face; and controlling the output of the data such that playback of the game play is displayed after the change in the computer program (See claim 1 for detailed analysis.).

As to claim 18, the combination of Corda, Voorhees and Oberhauser discloses a non-transitory computer-readable medium having embodied thereon a program, which when executed by a computer, causes the computer to execute an information processing method, the method comprising: outputting, during display of a game play controlled by a computer program, data indicating a predetermined three-dimensional object having a face on which at least a portion of the computer program to control the game play in a three- dimensional virtual reality space that runs on a computer is displayed; instructing, according to a predetermined operation, the computer to perform a change in the computer program, the predetermined operation being performed by a user with respect to the three-dimensional object; instructing the computer to start to run the computer program, and analyzing running data of the computer program to generate analysis data, the running data being received from the computer; controlling the outputting of the data such that the computer program is displayed on only a first face of the three-dimensional object, and the running data or the analysis data is displayed on only a second face of the three-dimensional object, the second face being different from the first face; and controlling the output of the data such that playback of the game play is displayed after the change in the computer program (See claim 1 for detailed analysis.).

As to claim 19, claim 1 is incorporated and the combination of Corda, Voorhees and Oberhauser discloses the predetermined three-dimensional object is provided in a laboratory arranged in the game play in the three-dimensional virtual reality space (Oberhauser, Fig. 4-25, page 81-84, any VR space in the game could be a laboratory.).

As to claim 20, claim 19 is incorporated and the combination of Corda, Voorhees and Oberhauser discloses in after the user enters the laboratory during the game play, the user changes the computer program in the laboratory by performing the predetermined operation, and the game play after the change is played back outside the laboratory after the user exits from the laboratory (Corda, Col 4, lines 24-65, The laboratory mode is a debugger mode in Corda. Enter and exit laboratory is same as enter and exit debugger. A debugger was recognized as part of the ordinary capabilities of one skilled in the art because a programmer sure knows a debugger and how a debugger works.
“It is also possible to nest components and structures. Thus it is possible to build an algorithmic structure to represent a system at any level of detail or specificity. This ranges from the most rudimentary design to a fully implemented, executable system. In this way the environment supports the concept of top-down design and step-wise refinement.
Once the programmer is satisfied that the program as constructed is complete, compilation provides visual and/or audio clues as to the nature and location of compiler errors. Once compiled, execution of the program sets the structure into motion and causes data flow to begin. Movement of data through an assembled structure characterizes the structure's logical flow of control. Moreover, as the structure is set in motion, the environment ceases to be merely an editor and becomes a virtual reality debugger since the flow of data through the algorithmic components of the structure is displayed to the programmer in a visual format. Semantic error detection is enhanced through observation of the flow of data and the motion of the structure itself.
In this way, the virtual programming environment of the present invention supports verification and validation. Run-time error messages in the form of sight and sound alerts are provided, with the offending component highlighted in some way. As for identification of more subtle logic errors, selection of different observation perspectives is also possible. These include different perspectives relative to the system's top-down structure. That is, the environment that surrounds the user variously represents an entire system, or a single thread of execution therein, or a sub-structure such as a module or the body of a loop. The user is able to maneuver around in this environment, changing position and perspective instantaneously if desired, as well as manipulating individual objects or entire structures. Motion is made to go forward or backward at fast or slow speed, or can be made to stop altogether once the system achieves a certain state.
It is also possible to examine data structures and their contents. The development environment described above can arguably be regarded as the ultimate object-oriented programming environment, inasmuch as the program components literally have the physical properties of objects in the real world.”) 

Allowable Subject Matter
Claims 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
For claim 14, the prior art of records do not teach or fairly suggest alone or in reasonable combination (in consideration of the claim as a whole) the limitations: 
the three-dimensional object is in a form of a book, and the controller controls the output unit to output an image of a bookshelf in which a plurality of the three-dimensional objects is arranged in a three-dimensional space such that the second face corresponds to a backbone of the book, when the controller detects a user's operation of selecting one of the plurality of the three-dimensional objects arranged in the bookshelf, the controller sets, to be a target of the change, the computer program displayed on the first face of the selected three- dimensional object; the controller analyzes an execution time for the computer program as the running data, and controls the output unit such that the second face having an area corresponding to a length of the execution time is displayed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/
Primary Examiner, Art Unit 2613